         Case 1:20-cr-00669-PAE Document 26 Filed 03/01/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    February 26, 2021

BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re: United States v. Sean Debnam, 20 Cr. 669 (PAE)

Dear Judge Engelmayer:

       The Government writes to request an additional thirty days to continue the production of
Rule 16 discovery in the above-captioned matter—until April 1, 2021—and on behalf of the parties
to request a thirty-day adjournment of the conference currently scheduled for March 15, 2021.

        During the most recent conference in this matter, the Court ordered the Government to
produce Rule 16 discovery, including the electronic material obtained pursuant to search warrants
within thirty days or, if necessary, to request additional time from the Court. The Government has
produced Rule 16 discovery including certain electronic materials to defense counsel and the
Government anticipates that it will have produced the substantial portion of Rule 16 material by
the Court’s thirty-day deadline. The review of search warrant returns is ongoing, however, and
will not be complete prior to the original discovery deadline. The Government anticipates that
review of the devices and accounts currently in the Government’s possession should be complete
within thirty days of the Court’s original production deadline. The Government has been in
communication with defense counsel about the discovery productions and is undertaking efforts
to minimize the number of documents counsel will need to review in person and will continue to
produce discovery electronically as much as possible and practicable.

       Defense counsel has indicated that the defendant does not to object to the requested
extension and the parties jointly respectfully request that if the Court grants the Government’s
request that the Court adjourn the conference currently scheduled for March 15, 2021 so that
defense counsel and the defendant may continue to review the discovery productions in advance
of the next conference. The Government also respectfully requests that if the conference is
adjourned, the Court exclude time under the Speedy Trial Act as the Government continues its
discovery production, as the defense continues its review of discovery, and as the parties discuss
potential pretrial resolution of the matter. Counsel for the defendant has indicated that the
defendant consents to the exclusion of time.
         Case 1:20-cr-00669-PAE Document 24
                                         26 Filed 02/26/21
                                                  03/01/21 Page 2 of 2

                                                                                           Page 2

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney

                                              By: /s/ Brandon D. Harper
                                                  Brandon D. Harper
                                                  Assistant United States Attorney
                                                  (212) 637-2209
cc: Kristen Santillo, Esq. (by ECF)




   GRANTED. The Court adjourns the discovery deadline as requested, and adjourns
   the conference scheduled for March 15 until April 20, 2021 at 10:30 a.m. The Court
   excludes time until the next conference pursuant to 18 U.S.C. 3161(h)(7)(A), for the
   reasons stated above. The Clerk of Court is requested to terminate the motion at Dkt.
   No. 24.
                                                 3/1/2021

                        SO ORDERED.

                                             
                                      __________________________________
                                            PAUL A. ENGELMAYER
                                            United States District Judge
